Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141993                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  POLY BOND, INC. and ROBERT LAFAVE,                                                                      Brian K. Zahra,
  Individually and on behalf of LAMINATE                                                                             Justices
  PRODUCTS, INC. and BOLA SYSTEMS, INC.,
                Plaintiffs-Appellees,
  v                                                                SC: 141993
                                                                   COA: 290429
                                                                   Tuscola CC: 07-024023-CK
  JEN-TECH CORPORATION, d/b/a JEN-LAY,
  and ROBERT BOWLING,
            Defendants-Appellants,
  and
  LAMINATE PRODUCTS, INC. and BOLA
  SYSTEMS, INC.,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 27, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           p0228                                                              Clerk